Citation Nr: 9928636	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-45 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  He was a prisoner of war (POW) of the German 
government from December 1944 to April 1945.  The appellant 
is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claim.

The case was previously before the Board in May 1996, when it 
was remanded for additional medical records.  The requested 
development has been completed to the extent possible.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran died on December [redacted] 1994.

2.  Prior to his death, the veteran had established service 
connection for duodenal ulcer disease with a history of 
malnutrition and anxiety symptoms, evaluated as 40 percent 
disabling, and for post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling.

3.  The immediate cause of the veteran's death was 
cardiopulmonary arrest due to chronic obstructive pulmonary 
disease (COPD).  Other significant conditions leading to 
death, but not resulting in the underlying cause, included 
arteriosclerotic cardiovascular disease, status post cerebral 
vascular accidents and atrial fibrillation.

4.  The appellant has presented no competent medical evidence 
showing that any disorder that caused the veteran's death, 
i.e., COPD or any cardiovascular disorder, developed either 
during service or to a compensable degree within one year 
after his separation from service.

5.  The appellant has presented no competent medical evidence 
showing that service-connected duodenal ulcer disease with a 
history of malnutrition and anxiety symptoms or PTSD caused 
the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service medical records report that the veteran was a 
prisoner of war (POW) of the German government from December 
1944 to April 1945.  He was awarded the Combat Infantryman 
Badge.  His service medical records disclose that he was 
hospitalized in December 1943 with complaints of a cough and 
mild head cold for one week.  Examination of the lungs 
revealed depression of breath sounds in the right base with 
questionable percussion dullness.  Examination of the heart 
revealed a mild systolic murmur in the aortic area.  Final 
diagnoses included nasopharyngitis, catarrhal, acute, and 
laryngitis, catarrhal, acute, cause undetermined.

During hospitalization in April 1945, the veteran reported no 
illnesses while a prisoner, but he had lost a lot of weight.  
On examination, the heart and lungs were normal.  Examination 
of the extremities was also negative.  X-ray of the chest was 
normal.  The veteran was diagnosed as having severe 
malnutrition, caused by inadequate diet.  On separation 
examination in October 1945, the cardiovascular system and 
lungs, including chest x-ray, were normal.  

Following his separation from active service, the veteran was 
afforded a VA examination in July 1953.  He stated that he 
was treated for the flu and bronchitis in February 1953.  He 
reported no serious illness or injury during service.  
Examination of the cardiovascular and respiratory systems was 
normal.  X-ray of the chest was negative.

On VA examination in July 1958, the veteran gave a history of 
a hacking cough for several years.  Examination of the 
cardiovascular and respiratory systems was normal.  There was 
no ankle edema.  A chest x-ray showed slight fibrosis in both 
apices.  The impression was slight bilateral apical fibrosis, 
no acute or active pulmonary disease, and heart normal.

Treatment records from the Alabama State Department of Health 
show that the veteran was diagnosed as having suspect 
pulmonary tuberculosis, bilateral, minimal, activity 
uncertain, in January 1962.  Chest x-ray showed soft, patchy 
infiltrations in both upper lobes, primarily within the 
circles of the first ribs, and some heavy markings in the 
first anterior interspaces.

The veteran was hospitalized at the VA Medical Center in 
Montgomery, Alabama, from February to March 1979.  He denied 
a history of heart disease and COPD.  Chest x-ray on 
admission revealed pleural effusion on the right and fibro-
calcific changes in the right apex.  Pertinent diagnoses 
included right pleural effusion probably secondary to 
tuberculosis.

On aid and attendance examination in July 1990 by J. F. 
Howell, M.D., the veteran was diagnosed as having 
hypertensive cardiovascular disease, cerebrovascular accident 
(CVA), COPD, chronic brain syndrome, mental confusion and 
upper respiratory infections (URI).  

The veteran was examined by VA in November 1993.  Pertinent 
diagnoses included duodenal ulcer disease, gastroesophageal 
reflux, and status post gastrectomy.  

Associated with the claims folder are numerous private 
treatment records (from J. F. Howell, M.D., Dr. Natley, Mark 
Anderson, M.D., James V. Richardson, M.D., Humana Hospital 
East Montgomery, Autaga Medical Center, etc.) of the veteran, 
dated from 1990 to 1994.  In December 1991, a percutaneous 
endoscopic gastrostomy tube was placed as the veteran was 
unable to swallow due to irreversible neurological deficit.  
Additional pertinent diagnoses included hypertension, 
hypertensive cardiovascular disease, CVAs, ischemic heart 
disease, atrial fibrillation, carotid artery disease with 
endarterectomy, COPD, gastrointestinal stricture, gastritis, 
irritable bowel syndrome, bronchitis, URI, dysfunctional 
gastrostomy tube, and pneumonia and atelectasis, post 
operative.  An upper endoscopy with random antral biopsies in 
March 1993 revealed no findings of cancer.

On VA PTSD and POW examinations in June 1994, the veteran was 
diagnosed as having, in pertinent part, COPD, essential 
hypertension, and status post CVA.

The veteran was hospitalized at East Montgomery Medical 
Center in August 1994.  Discharge diagnoses included 
recurrent CVA with acute aphasia; recurrent strokes, status 
post bilateral carotid endarteriectomies (CEAs); severe COPD 
with three pack a day abuse; chronic atrial fibrillation with 
rapid ventricular rate; and hypertension. 

The veteran was again hospitalized at East Montgomery Medical 
Center in December 1994 with complaints of shortness of 
breath.  It was noted that he continued to abuse cigarettes.  
Pertinent diagnoses included COPD exacerbation, recurrent 
CVAs, chronic atrial fibrillation with rapid ventricular 
response, and hypertension.  It was further indicated that 
the exacerbation of the COPD exacerbated the underlying 
atrial fibrillation.

The veteran died on December [redacted] 1994.  The death certificate 
reveals that the immediate cause of his death was 
cardiopulmonary arrest due to COPD.  Other significant 
conditions leading to death, but not resulting in the 
underlying cause, included arteriosclerotic cardiovascular 
disease, status post cerebral vascular accidents and atrial 
fibrillation.  An autopsy was not performed.  

At the time of his death, the veteran was service connected 
for duodenal ulcer disease with a history of malnutrition and 
anxiety symptoms, evaluated as 40 percent disabling, and for 
PTSD, evaluated as 30 percent disabling.

The appellant testified at a personal hearing at the RO in 
December 1995.  She stated that the veteran's treating 
physician, J. F. Howell, M.D., disagreed with the causes of 
death listed on the veteran's death certificate.  She 
indicated that it was Dr. Howell's opinion that the veteran's 
ulcer was in some way related to his death and had become 
cancerous.  The appellant also indicated that the veteran had 
a feeding tube inserted at the Humana East Hospital a few 
years prior to his death because he could not eat as a result 
of his ulcer.  The veteran was reportedly first diagnosed as 
having hypertension in 1987 or 1988.  He was also supposed to 
use oxygen for his COPD, but refused.


II.  Legal analysis

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has further held that "[w]here 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for cardiovascular 
disease and arteriosclerosis may be established based on a 
legal "presumption" by showing that either condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Moreover, the veteran was a POW for more than 30 days.  In 
the case of a veteran who is a former POW and who was 
interned for not less than 30 days, certain diseases which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.   These diseases include avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if the veteran was interned in 
climactic conditions consistent with the occurrence of 
frostbite), post-traumatic osteoarthritis, peripheral 
neuropathy except when directly related to infectious causes, 
irritable bowel syndrome, or peptic ulcer disease.  This 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease.  
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. §§ 3.307 
3.309(c) (1998).  The term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 U.S.C.A. § 1112(b) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(c) (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
of an injury incurred in service shall be accepted as 
sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 1991).

The appellant apparently contends that the veteran's death 
should be service connected because he died because of the 
severity of his service-connected duodenal ulcer disease.  

The appellant does not allege, nor does the evidence of 
record establish, that any pulmonary or cardiovascular 
disorder, including COPD, arteriosclerotic cardiovascular 
disease, status post cerebral vascular accidents or atrial 
fibrillation, had its onset during service or within the 
first post-service year.  The first evidence of record 
showing the presence of these disabilities is dated many 
years following the veteran's separation from service.  The 
record lacks evidence of a nexus, or link, between these 
conditions and the veteran's active service.  There are no 
medical opinions or other competent evidence contained in any 
of the veteran's post-service medical records relating any 
pulmonary or cardiovascular disorder to any inservice finding 
or event.  There is also no medical evidence in the record at 
all tending to show that a chronic pulmonary or 
cardiovascular disorder was present during active service or 
within the first post-service year.  In so concluding, the 
Board is cognizant that the veteran suffered from ischemic 
heart disease, which is a presumptive disability under  38 
U.S.C.A. § 1112(b); however, during his lifetime he never 
reported any localized edema (swelling) during captivity.  
Therefore, service connection for ischemic heart disease is 
not warranted on this basis.

Nor does the evidence of record establish that a service-
connected disability, i.e., duodenal ulcer disease with a 
history of malnutrition and anxiety symptoms PTSD, caused the 
veteran's death.  The death certificate lists cardiopulmonary 
arrest due to COPD as the immediate cause of the veteran's 
death.  Other significant conditions leading to death, but 
not resulting in the underlying cause, included 
arteriosclerotic cardiovascular disease, status post cerebral 
vascular accidents and atrial fibrillation.  There is no 
medical evidence of record relating the veteran's death to 
duodenal ulcer disease with a history of malnutrition and 
anxiety symptoms PTSD.  The only evidence in support of a 
finding that the veteran's death was caused by his service-
connected disability(ies) is the appellant's statement.  
However, there is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield, 8 Vet. App. at 388; Robinette, 
8 Vet. App. at 74; Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the appellant reported that J. F. Howell, 
M.D. disagreed with the causes of death listed on the 
veteran's death certificate and that it was his opinion that 
the veteran's ulcer was in some way related to his death and 
had become cancerous, "hearsay medical evidence" does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Dr. Howell's medical records 
have been associated with the claims folder and reflect no 
such opinion.

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991). 


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

